DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed December 07, 2021.
In view of the Amendment, the objection to the specification and the rejection of claims 1-15 under 35 USC 112, as set forth in the Office Action dated 09/08/2021, are withdrawn.
Claims 1, 3, 5-6, 12, and 15 are amended.
Claims 1-15 are pending.

Response to Arguments
Applicant’s arguments, see pages 8-12 of the Amendment, filed 12/07/2021, with respect to specification objection and claim rejections have been fully considered and are persuasive.  The rejections of claims 1-15 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan H Opalko on December 23, 2021.

The application has been amended as follows: 

In the Claims:
	Claim 15, line 10, replace “such” with --so that--.


Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of Amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a connector cavity formed of alternating electrode contacts and insulating elements and removable from a connector cavity housing where the connector cavity housing exerts a pretension along the longitudinal axis on the connector cavity leading to a liquid-tight sealing between the insulating elements and the electrode contacts which, according to Applicant’s specification, protects the connector cavity against . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 11,139,603 to Conger is directed to connectors with spring contacts for electrical stimulation system (see Fig. 7) having terminals electrically insulated from one another (e.g., column 2, lines 36-40) where the contact region is positioned within contact housing so that insertion of the proximal portion of the lead into the contact housing results in a bending deflection of the contact region (e.g., abstract) and in some embodiments a seal is disposed between the contact terminals (e.g., column 2, lines 31-35) where axial compression of the seal body by the flanking connector housing causes a sealing pressure to form a seal around the periphery of the cavity (e.g., column 18, lines 39-510. However, Conger fails to disclose or reasonably teach a removable connector cavity where the housing exerts a pretension along the longitudinal axis of the connector cavity leading to a liquid-tight seal.
US Patent Application Publication No. 2019/0299014 to Lim is directed to an implantable medical device where the lead is removable, but not the connector cavity, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792